USCA11 Case: 20-10432      Date Filed: 02/01/2021      Page: 1 of 3



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-10432
                            Non-Argument Calendar
                          ________________________

                           Agency No. A099-670-495



LEDIS VIRGINIA SANDOVAL-RAMIREZ,

                                                                      Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                               (February 1, 2021)

Before MARTIN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Ledis Virginia Sandoval-Ramirez seeks review of a Bureau of Immigration

Appeals (BIA) decision affirming the Immigration Judge’s (IJ) denial of her
          USCA11 Case: 20-10432        Date Filed: 02/01/2021    Page: 2 of 3



motion to reopen her removal proceedings. Sandoval-Ramirez argues that the BIA

did not properly weigh the evidence she proffered of the changed country

conditions in Honduras and her well-founded fear of future persecution. After

careful consideration, we dismiss her petition for lack of jurisdiction.

      Sandoval-Ramirez is a native and citizen of Honduras who entered the

United States without inspection with her two daughters in 2006. Sandoval-

Ramirez did not attend her removal proceedings in 2006 and was ordered removed

in absentia. In 2019, she moved to rescind that order and reopen her case so that

she could pursue an asylum claim based on changed conditions in Honduras. The

IJ denied her motion and the BIA affirmed on the basis that she had been

personally served with the Notice to Appear for her 2006 removal proceedings and

that the IJ did not err in declining to exercise its sua sponte authority to reopen

removal proceedings. Sandoval-Ramirez timely filed a petition for review.

      Sandoval-Ramirez challenges only the BIA’s denial of her motion to reopen

so that she could pursue asylum, withholding of removal, and relief under the

Convention Against Torture. She maintains that the BIA failed to “adequately

weigh the new and material evidence” she presented in support of her claims for

relief. Sandoval-Ramirez argues that we should review this decision for abuse of

discretion, but we lack jurisdiction to review the BIA’s discretionary decision




                                           2
         USCA11 Case: 20-10432      Date Filed: 02/01/2021   Page: 3 of 3



whether to reopen removal proceedings pursuant to its sua sponte authority. Lenis

v. U.S. Att’y Gen., 525 F.3d 1291, 1293 (11th Cir. 2008).

      PETITION DISMISSED.




                                        3